Title: 20th.
From: Adams, John Quincy
To: 


       I have been rather more attentive this day, than for this week, past, and have written considerably. This evening a slay came from Petersham for Baron and Whitney. The person, who came with it informs us, that the insurgents have all disbanded, that numbers of them suffered extremely in the late storms, one or two perished, and several still remain, very ill at Worcester. They have had time to reflect on their conduct, and for their enthusiasm to cool down; I wish it may reform them.
      